Melvin Mayfield, Chief Judge, concurring. I concur in the decision in this case because the motion for new trial was not granted for more than 90 days after the judgment was filed with the clerk and I assume that under Civil Procedure Rule 60 (b) the judgment had to be set aside within 90 days. I think Ark. Stat. Ann. § 27-2106.4 (Repl. 1979) has been superseded by Rule 4 of our Rules of Appellate Procedure. At least, Reporter’s Note 2 under that rule indicates that § 27-2106.3 et seq has been superseded. Appellate Procedure Rule 4, however, makes the same general provisions as did Act 123 of 1963 which appears as Ark. Stat. Ann. §§ 27-2106.3 through 27-2106.6 (Repl. 1979). If the 90 days had not run, then the court would have had the authority to set aside the judgment, in my opinion, regardless of whether the motion had been taken under advisement within 30 days. What is not clear is whether the judgment could be set aside after 90 days from its filing even if the motion had been taken under advisement within the 30 days. Regardless, it is extremely important to realize that Rule 4 and § 27-2106.4 (if it has not been superseded) vitally affect the time element involved in appealing from the trial court. The filing of a motion for new trial is fraught with great procedural danger — unnecessarily so — it seems to me.